Citation Nr: 1608846	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-23 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from February 1971 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This matter was before the Board in March 2014.  At that time, the claim was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran has PTSD related to his fear of hostile military or terrorist activity as determined by a VA psychiatrist or psychologist.    

2.  The Veteran's major depressive disorder is proximately due to or the result of his PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for major depressive disorder have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, any error in notice or assistance is moot.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  By way of history, the Veteran served as a helicopter mechanic during a two to three month period from April 1972 to June 1972 at the Nakhon Phanom Royal Thai Air Force Base in 1972.  He has indicated that he served with the 40th Aerospace Rescue and Recovery Squadron (ARRS) at that time.  

Over the course of the appeal, the Veteran has argued that two stressors caused PTSD.  The first alleged stressor involves the Veteran loading and unloading body bags of dead soldiers and the witnessing of maimed and injured soldiers returning by helicopter from the war in Vietnam.  The second claimed stressor involves the Veteran's report of constant vigilance in the face of the threat of nighttime attacks from the enemy, but the Veteran has denied ever being subject to an actual enemy attack while assigned to the airbase in Thailand.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  The presence of a recognizable stressor is the essential prerequisite to support a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f) (3) (2015).

Initially, the Board discusses the Veteran's reported in-service stressors.  As noted above, the Veteran has argued his stressors involve the loading and unloading of body bags of dead soldiers and the witnessing of maimed and injured soldiers who had returned by helicopter from combat in Vietnam.  The stressors also involved being constantly vigilant in the face of the threat of nighttime attacks from the enemy.  Again, the Veteran denied being ever subject to an actual enemy attack while assigned to the Nakhon Phanom Royal Thai Air Force Base (RTAFB) in 1972.  Pursuant to the Board's March 2014 remand, a request was sent to the Joint Services Records Research Center (JSRRC) in February 2015, in order to verify the Veteran's reported stressors.  In a May 2015 response, the JSRRC found that the 40th ARRS was stationed at the Nakhon Phanom RTAFB in Thailand during the Veteran's service in April 1972 through June 1972.  However, the JSRRC noted that the histories were negative for any mention of body transport from Vietnam or that the Veteran's unit unloaded body bags containing the remains of deceased U.S. military personnel.  The JSRRC also was unable to verify any enemy attacks on Nakhon Phanom RTAFB from April to June, 1972.  

This response from the JSRRC does not fully address the Veteran's reported stressors.  First, the JSRRC did not address the Veteran's contention that he witnessed injured personnel after being recovered from combat.  Next, the JSRRC was not able to find evidence of an attack on Nakhon Phanom RTAFB.  However, the Veteran already acknowledged that his base was not attacked while he was stationed there.  His stressor involves being constantly vigilant due to the fear of being attack and is related to his fear of hostile military activity.  For this stressor, therefore, there is no need to corroborate whether the Veteran's base was actually attacked.  Rather, a valid stressor for PTSD purposes need only be related to the Veteran's fear of hostile military activity and deemed by a VA psychiatrist or psychologist to be adequate to support a diagnosis of PTSD.  Thus, the findings of the JSRRC are not dispositive in this case, as they do nothing to rebut the Veteran's contentions that he actually feared for his life as a result of the threat of enemy attacks on his base.  

Further, the Board finds the Veteran's reported stressors to be consistent with the places and circumstances of his service history while serving in the 40th ARRS1  See 38 C.F.R. § 3.304(3).  In making this determination, the Board notes that the Veteran is competent to report that he feared for his life as a result of the alleged stressors.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds no reason to doubt the credibility of the Veteran in reporting his fear related to the stressful incidents.  The Veteran's records are internally consistent, as evidenced by his service at the Nakhon Phanom RTAFB from April to June 1972.  The Board thus finds that the Veteran's assertions are consistent with the circumstances of his service.  

Next, the Board finds that the Veteran suffers from PTSD that is related to his reported in-service stressors.  In this regard, there is medical evidence diagnosing PTSD during the pendency of this claim and linking the Veteran's current symptomatology to his reported in-service stressors.  See 38 C.F.R. § 3.304(f).  Specifically, in a recent September 2015 VA examination, the VA examiner, who is a doctor, found that the Veteran's reported stressors, including witnessing wounded soldiers and the fear of an enemy attack, supported a diagnosis of PTSD, and the examiner diagnosed the Veteran with moderately severe to severe PTSD.  The examiner acknowledged the Veteran's reported stressor was related to his fear of hostile military or terrorist activity, and he opined that the stressor was adequate to support the diagnosis of PTSD.  The examiner also diagnosed the Veteran with major depressive disorder, secondary to PTSD and also to health care concerns due to a 1978 craniotomy, cognitive disorder, associated with the 1978 craniotomy, and alcohol dependence, in full sustained remission for 15 years.  

The Board is cognizant of the negative VA addendum opinion subsequently provided in November 2015, wherein a VA examiner opined that the Veteran did not have PTSD.  However, the examiner based this finding on the Veteran's stressors not actually happening, referencing the May 2015 JSRRC findings.  However, as noted earlier, the JSRRC findings are not dispositive, and the Board is finding that the Veteran's reported stressors are consistent with the circumstances of his service on the Nakhon Phanom RTAFB.  

Thus, the Veteran has a present diagnosis of PTSD that has been related to his in-service stressors that a VA doctor has related to fear of hostile military activity and which are consistent with the places and circumstances of his active duty.  Accordingly, pursuant to section 3.304(f)(3), the Board finds that the evidence supports the grant of service connection for PTSD.  The September 2015 examiner also attributed the Veteran's diagnosis of major depressive disorder to his PTSD.  Accordingly, service connection for major depressive disorder is warranted on a secondary basis.  



ORDER

Service connection for PTSD is granted.  

Service connection for a major depressive disorder is granted.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


